PER CURIAM.
Larry Wayne McAfee appeals from the dismissal of his Rule 27.26 motion without an evidentiary hearing. Charged with auto tampering, appellant entered a guilty plea. He was placed on probation for a period of two years. Prior to the expiration of the probationary period, appellant was found to have violated the terms of probation. The trial court afforded appellant an opportunity to withdraw his guilty plea, imposed a five-year sentence, and placed appellant on parole in the custody of State Hospital No. 4 for treatment of alcoholism. Thereafter, appellant’s parole was revoked and he was transferred to the Missouri Department of Corrections.
Appellant contends that the motion raises a claim of double jeopardy, but our reading *445of the motion, transcript, and briefs on appeal does not lead us to that result. The motion consists of conclusions rather than facts which, if believed, would not entitle appellant to relief, and no evidentiary hearing was required. Smith v. State, 513 S.W.2d 407, 411[1] (Mo. banc 1974).
An opinion would have no precedential value. Judgment affirmed pursuant to Supreme Court Rule 84.16(b).
All concur.